Citation Nr: 1214272	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  10-43 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a compensable evaluation for diverticulitis.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to August 2004.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the White River Junction, Vermont, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011 the Veteran testified at a video conference hearing.  A transcript of the hearing is associated with the claims file.  Unfortunately, the Acting Veterans Law Judge that presided over that hearing is no longer employed by the Board.  VA regulations require that the Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

In a letter dated in February 2010 the Veteran was notified of his options.  He responded, indicating that he did not want another hearing.  Therefore, the Board will consider his case on the evidence of record.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service connected disabilities have rendered him unemployable.  Indeed, the record shows that the Veteran is employed full-time.  As such, Rice is inapplicable to this case. 


FINDING OF FACT

The Veteran's diverticulitis is characterized by pain and pulling with exertion, with occasional episodes of constipation and diarrhea.



CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but no more, for diverticulitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114, Diagnostic Code 7327-7301 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the Veteran was sent a letter in November 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2011 video conference hearing before an Acting Veterans Law Judge.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a March 2005 rating decision, the RO granted service connection for diverticulitis and assigned a noncompensable evaluation, effective September 1, 2004.  The Veteran, through his representative, requested an increased rating in November 2007, indicating that his symptoms had worsened.  Specifically, this claim for an increased rating alleged that the Veteran's diverticulitis symptoms now included scars to his abdomen, digestive difficulties, and irritable bowel syndrome.  In an April 2008 rating decision, the RO awarded a separate grant of service connection for abdominal scars and assigned an initial evaluation, which the Veteran did not appeal in his VA Form 9.  That decision also granted a temporary total disability evaluation based on surgery and colostomy from October 31, 2007, the date of the surgery, through January 15, 2008, the date the colostomy was removed.  After that period, that rating was returned to the noncompensable level.  The Board finds no reason to upset that temporary total rating.  Thus, the following discussion does not address the period between October 31, 2007, and January 15, 2008.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his November 2007 claim. 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155. 

Diverticulitis is rated as irritable colon syndrome (Diagnostic Code 7319), peritoneal adhesions (Diagnostic Code 7301), or ulcerative colitis (Diagnostic Code 7323), depending on the predominant disability picture.  See 38 C.F.R. § 4.114, Diagnostic Code 7327.  Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7319, moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Id.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  Id.

Under Diagnostic Code 7301, moderate adhesions of peritoneum, pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension, are rated 10 percent disabling.  Id.  Moderately severe adhesions of peritoneum, partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain, are rated 30 percent disabling.  Id.  Severe adhesions of peritoneum, definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage, are rated 50 percent disabling.  Id.  The Note associated with Diagnostic Code 7301 states that ratings for adhesions will be considered when there is a history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  Id.

Under Diagnostic Code 7323, moderate ulcerative colitis, with infrequent exacerbations, is rated 10 percent disabling.  Id.  Moderately severe ulcerative colitis, with frequent exacerbations, is rated 30 percent disabling.  Id.  Severe ulcerative colitis, with numerous attacks a year and malnutrition, the health only fair during remissions, is rated 60 percent disabling.  Id.  Pronounced ulcerative colitis, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess, is rated 100 percent disabling.  Id.  

The medical evidence of record since November 2006 shows complaints of intermittent abdominal pain and bouts of constipation prior to surgery in October 2007.  He then underwent a follow-up procedure in January 2008.  One month later, in February 2008, the Veteran underwent a VA medical examination, which found that everything was functioning as it should post-surgery.  The report noted infrequent (four to seven times per year) diarrhea with certain foods and abdominal tenderness, but no pain.  Later records show complaints of lower left quadrant pain, but no evidence of current diverticulitis or acute abnormality.  See e.g., January 2011 CAT scan report.  In a February 2011 letter, the Veteran's private physician stated that while he was unable to find a clear source of the Veteran's abdominal pain, it was likely related to his surgery and a presumed buildup of scar tissue.

In his lay testimony, the Veteran stated that he did not feel that his February 2008 VA examination adequately reflected his symptoms because it occurred to soon after his surgery.  He further stated that he had switched jobs since that examination and instead of a desk job like before, he now runs an orchard, which requires more physical activity.  Ultimately, he reported pain, pulling, and cramping as well as episodes of diarrhea or constipation once or twice a month.

Based on the above, the Veteran's diverticulitis most nearly approximates the criteria for a 10 percent evaluation under the criteria for peritoneal adhesions.  Specifically, he has exhibited symptoms of pain, pulling pain on attempting to work, as well as occasional episodes of constipation and diarrhea.  See 38 C.F.R. § 4.114, Diagnostic Code 7301.  Assignment of the next-higher 30 percent rating is not warranted as the record does not show symptoms of delayed motility of barium meal.  See id.  Moreover, higher evaluations are not available under Diagnostic Codes 7319 and 7323 as the Veteran's symptoms do not include near-constant abdominal distress or frequent exacerbations of ulcerative colitis.  See 38 C.F.R. § 4.114.  Thus, the Board determines that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's diverticulitis.  38 C.F.R. § 4.7.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.


ORDER

Entitlement to an evaluation of 10 percent, but no more, for diverticulitis is granted, subject to the provisions governing the award of monetary benefits.



 
____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


